MEMORANDUM DECISION
                                                                       Jan 28 2015, 10:07 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Phyllis Emerick                                          Gregory F. Zoeller
      Kara Krothe                                              Attorney General of Indiana
      Monroe County Public Defender’s Office
                                                               Kenneth E. Biggins
      Bloomington, Indiana
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Scott Hedrick-Dwyer,                                     January 28, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               53A05-1405-CR-201
              v.                                               Appeal from the Monroe Circuit
                                                               Court.
                                                               The Honorable Mary Ellen
      State of Indiana,                                        Diekhoff, Judge.
      Appellee-Plaintiff.                                      Cause No. 53C05-1304-FC-383




       Darden, Senior Judge


                                        Statement of the Case
[1]    Scott Hedrick-Dwyer appeals his convictions by jury of criminal confinement as




       Court of Appeals of Indiana | Memorandum Decision 53A05-1405-CR-201 | January 28, 2015   Page 1 of 7
      a Class C felony1 and battery as a Class A misdemeanor2 as well as his

      adjudication as an habitual offender.3 Hedrick-Dwyer also appeals his eighteen-

      year sentence. We affirm.


                                                    Issues
[2]   Hedrick-Dwyer raises two issues for our review:

[3]              I.       Whether the identity evidence was sufficient to support his
                          convictions; and


[4]              II.      Whether his eighteen-year executed sentence is inappropriate.


                                   Facts and Procedural History
[5]   On April 7, 2013, Amanda Gilles decided to go roller blading on the B-Line

      trail in Bloomington. While she was putting on her roller blades, Gilles noticed

      Hedrick-Dwyer and immediately felt uncomfortable because of the way he

      stared at her as he walked along the trail. When Gilles started on the trail,

      Hedrick-Dwyer was approximately twenty-five feet in front of her. He turned

      around and looked at Gilles three times as she approached and then passed him

      on her roller blades. Gilles noticed that Hedrick-Dwyer was wearing a gray




      1
          Ind. Code § 35-42-3-3 (2006).


      2
          Ind. Code § 35-42-2-2 (2006).


      3
          Ind. Code § 35-50-2-8 (2005).
      Court of Appeals of Indiana | Memorandum Decision 53A05-1405-CR-201 | January 28, 2015   Page 2 of 7
      sweatshirt and gray sweatpants. He wore nothing on his head. When Gilles

      got to the end of the trail, she turned around to go back to her car. She had not

      gone very far when she saw Hedrick-Dwyer again. As soon as they made eye

      contact, Hedrick-Dwyer tackled Gilles. He straddled her while she was flat on

      her back, and he pinned her down so she could not move. Hedrick-Dwyer

      punched Gilles several times on the left side of her head and told her to give

      him what he wanted. As Hedrick-Dwyer reached for Gilles’ shorts, a woman

      approached and Hedrick-Dwyer ran. The woman telephoned the police, who

      arrived at the scene and took photographs of Gilles’ injuries.


[6]   A few days later, Gilles spoke to a detective from the Bloomington Police

      Department and met with a police artist to create a composite sketch of her

      attacker. Gilles described him as a white male with very short stubbly hair.

      The police published the composite with a physical description of the suspect,

      including his clothing, in the local newspaper. Hedrick-Dwyer’s father saw the

      composite and contacted the police because he believed his son, whom he had

      seen wearing a gray sweatshirt and gray sweatpants the day of the attack, was

      Gilles’ attacker. Gilles reviewed a photo array and identified a photograph of

      Hedrick-Dwyer based on his facial structure, eyebrows, and hair. Gilles

      explained that she was ninety-seven percent certain Hedrick-Dwyer was her

      attacker because “there’s always a little bit of uncertainty in life.” Tr. p. 75.

      She later positively identified Hedrick-Dwyer in court.


[7]   A jury convicted Hedrick-Dwyer of criminal confinement as Class C felony and

      battery as a Class A misdemeanor. Hedrick-Dwyer admitted his status as an

      Court of Appeals of Indiana | Memorandum Decision 53A05-1405-CR-201 | January 28, 2015   Page 3 of 7
      habitual offender. Evidence at the sentencing hearing revealed that Hedrick-

      Dwyer has an extensive criminal history that includes misdemeanor convictions

      for conversion and two counts of resisting law enforcement as well as felony

      convictions for theft, auto theft, and battery resulting in bodily injury where the

      victim was a police officer. In addition Hedrick-Dwyer has several failed

      attempts at successful completion of probation and was just released from the

      Department of Correction a few days before he attacked Gilles. The trial court

      sentenced Hedrick-Dwyer to eight years for the criminal confinement

      conviction enhanced by ten years due to his habitual offender status and one

      year for the battery conviction. The trial court ordered the eighteen-year

      sentence to run concurrently with the one-year sentence for an executed

      sentence of eighteen years. Hedrick-Dwyer appeals his convictions and

      sentence.


                                    Discussion and Decision
                               I.       Sufficiency of the Evidence
[8]   Hedrick-Dwyer first argues that there is insufficient evidence to support his

      convictions. Specifically, he contends that the “only evidence that [he]

      committed the confinement and battery offenses against [Gilles] is the uncertain

      eyewitness testimony of the victim.” Appellant’s Br. p. 6. In reviewing the

      sufficiency of the evidence, this Court will affirm the convictions if the

      probative evidence and reasonable inferences to be drawn therefrom could

      allow a reasonable trier of fact to find the defendant guilty beyond a reasonable

      doubt. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). On appeal, we do
      Court of Appeals of Indiana | Memorandum Decision 53A05-1405-CR-201 | January 28, 2015   Page 4 of 7
       not reweigh the evidence or judge the credibility of witnesses. Fields v. State,

       679 N.E.2d 898, 900 (Ind. 1997). Rather, we look only to the evidence and

       reasonable inferences supporting the judgment to determine whether the trier of

       fact could reasonably reach the conclusion. Id. If there is substantial evidence

       of probative value supporting a conviction, this Court will not set the judgment

       aside. Id.


[9]    This Court has previously noted that “there is longstanding precedent from our

       supreme court holding that where a defendant’s conviction is based upon his or

       her identification as the perpetrator by a sole eyewitness, such identification is

       sufficient to sustain the conviction if the identification was unequivocal.”

       Gorman v. State, 968 N.E.2d 845, 848 (Ind. Ct. App. 2012), trans. denied. Here,

       Gilles’ in-court identification of Hedrick-Dwyer was unequivocal and provides

       sufficient evidence to support his criminal confinement and battery convictions.


[10]   We further note that even if Gilles had not unequivocally identified Hedrick-

       Dwyer in court, our review of the evidence reveals that Gilles was

       uncomfortable the first time she noticed Hedrick-Dwyer because of the way he

       stared at her when he walked along the trail. When Gilles started on the trail,

       Hedrick-Dwyer turned around and looked at her three times as she approached

       and passed him on her roller blades. When Gilles and Hedrick-Dwyer later

       made eye contact, he tackled her, straddled her while she was flat on her back,

       pinned her down so she could not move, and punched her head several times.

       The attack happened in broad daylight, and Hedrick-Dwyer wore nothing to

       cover his head or face. Gilles had ample opportunity to view Hedrick-Dwyer at

       Court of Appeals of Indiana | Memorandum Decision 53A05-1405-CR-201 | January 28, 2015   Page 5 of 7
       the time of the attack. This is evidence of probative value from which the jury

       could have found that Hedrick-Dwyer committed the offenses. Hedrick-

       Dwyer’s argument is nothing more than an invitation for us to reweigh the

       evidence, which we do not do. See Fields, 679 N.E.2d at 900.


                                   II.      Inappropriate Sentence
[11]   Hedrick-Dwyer next argues that his sentence is inappropriate. Article VII,

       section 4 of the Indiana Constitution authorizes independent appellate review

       of sentences. Rice v. State, 6 N.E.3d 940, 946 (Ind. 2014). This review is

       implemented through Indiana Appellate Rule 7(B), which states that we may

       revise a sentence, even if authorized by statute, if after due consideration of the

       trial court’s decision, the sentence is inappropriate in light of the nature of the

       offense and the character of the offender. In determining whether a sentence is

       inappropriate, this Court looks at the culpability of the defendant, the severity

       of the crime, the damage done to others, and myriad other factors that come to

       light in a given case. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

       Hedrick-Dwyer bears the burden on appeal of persuading us that his sentence is

       inappropriate. See Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[12]   As to the nature of the offense, Hedrick-Dwyer attacked without provocation a

       young woman who was roller blading on a designated city trail in broad

       daylight. He tackled her, straddled her while she was flat on her back, and

       pinned her down so she could not move. He then punched her several times on

       the side of the head and told her to give him what he wanted. As to the

       character of the offender, we note that the significance of a criminal history in
       Court of Appeals of Indiana | Memorandum Decision 53A05-1405-CR-201 | January 28, 2015   Page 6 of 7
       assessing a defendant’s character is based on the gravity, nature and number of

       prior offenses in relation to the current offense. Moss v. State, 13 N.E.3d 440,

       447 (Ind. Ct. App. 2014), trans. denied. Here, Hedrick-Dwyer has an extensive

       criminal history that includes three misdemeanor and three felony convictions.

       He has several failed attempts at probation and was released from the

       Department of Correction just a few days before he attacked Gilles. Clearly,

       Hedrick-Dwyer has not reformed his criminal behavior despite his numerous

       contacts with the criminal justice system. Considering the nature of the offense

       and Hedrick-Dwyer’s character, Hedrick-Dwyer has not met his burden of

       proving that his sentence is inappropriate.


[13]   Affirmed.


[14]   Friedlander, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 53A05-1405-CR-201 | January 28, 2015   Page 7 of 7